DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 12/5/18, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUKA TAKAYAMA (JP 2014117783A) from Applicant IDS filed on 7/15/2020.
As for independent 1, YUKA TAKAYAMA discloses a robot controller for controlling an end portion of a multi-degree-of-freedom robot {see figure 1}, comprising: a first control interface which is positioned at a first position around the robot end portion and receives a first control input for at least four directions {see first joystick 311 in figure 4, pars. 0041 and 0047}; a second control interface which is positioned at a second position around the robot end portion and receives a second control input for at least four directions {see second joystick 311 in figure 4, and pars. 0041, 0047}; and an encoder which interprets the combination of the first and second control inputs as a third control input about the robot end portion and provides the robot with a signal according 
As for dep. claim 3, YUKA TAKAYAMA discloses a rotating disk for adjusting angle of direction in which the robot end portion makes a translational motion {see at least figures 3-4 and pars. 0007, 0018}.
As for dep. claim 4, YUKA TAKAYAMA discloses a motor which provides predetermined rotational resolution when the rotating disk is rotated {see at least figure 5, item 81 and par. 0018}. 
As for dep. claim 5, YUKA TAKAYAMA discloses a position sensor that senses the position of the motor, wherein the robot is controlled based on control signal information according to the third control input and position information of the motor through the position sensor {see at least figure 5, item 33, pars. 0008, 0061}. 
As for dep. claim 6, it is inherently that a control device 5 of YUKA TAKAYAMA includes storage which stores at least one of control signal information. 
As for dep. claim 7, YUKA TAKAYAMA discloses wherein the first and the second control interfaces are positioned on the rotating disk {see at least figures 3-4, item 311 and 321}. 
As for dep. claim 8, YUKA TAKAYAMA discloses wherein the direction in which the robot end portion makes a translational motion is determined based on the positions of the first and the second control interfaces on the rotating disk {see at least figure 7 and at least pars. 0066-0069}. 
As for dep. claim 12, YUKA TAKAYAMA discloses wherein at least one of the first and the second control interfaces comprise at least one of a button, switch, joystick, 
As for dep. claim 13, YUKA TAKAYAMA discloses wherein at least one of the first and the second control interfaces further comprise a button for motion control of an end effector {see at least figure 4 which show a button}. 
As for dep. claim 14-15, YUKA TAKAYAMA discloses wherein the first and the second control interfaces are disposed at the positions facing each other, wherein the first and the second control interfaces are disposed being apart from each other within a distance of one-hand control {see at least figure 4 and the related text}. 
As for dep. claim 16, YUKA TAKAYAMA discloses a controller which provides a control algorithm based on impedance control to prevent a force or moment from being applied to other axis than a first axis, when a control input is applied on the first axis in the 3-dimensional space expressed in terms of x-, y-, and z-axis {see at least figure 1, item 5; pars. 0044-0046}. 
As for dep. claim 17, YUKA TAKAYAMA discloses wherein, when a control input is applied to the plane formed by the first and the second axis in the 3-dimensional space, the control algorithm comprises an algorithm which excludes a force or moment along a third axis other than the force or moment applied on the plane formed by the first and the second axis {see at least figure 1, pars. 0047-0049, 0051-0052, 0061 and 0069}.
As for dep. claim 18, YUKA TAKAYAMA discloses wherein, when a control input related to rotation of the robot end portion is applied, the control algorithm comprises an algorithm which excludes a force or moment related to the movement of 
As for independent claims 19 and 20, the limitation of these claims have been noted in the rejection claim 1 above.  Therefore they are rejected for the same reason sets forth the rejected claim 1 as indicated above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over YUKA TAKAYAMA as applied to the claims above, and further in view of THOMAS, Jr (US 5,128,671).  Herein after THOMAS.
As for dep. claim 9, YUKA TAKAYAMA discloses claimed invention as discussed above except for the first and the second control inputs are inputs of the same direction on the same axis, the encoder interprets the control inputs as a translational motion along the input direction.  However, such this limitation is old and well known in the art at the time of the invention was made, for example figures , 1a, 3 and at least col. 2, lines 56-col. 3, line 25 of THOMAS reference.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teachings of THOMAS into the system of YUKA TAKAYAMA in order to 
As for dep. claim 10, YUKA TAKAYAMA discloses claimed invention as discussed above except for the first and second control inputs of the opposite direction to each other on the same axis, the encoder interprets the control inputs as a rotational motion about axis orthogonal to the same axis.  However, THOMAS suggest such features at least in figures 1, 1a, 3 and at least col. 2, lines 56-col. 3, lines 25.  It would have been obvious to one of ordinary skill in the art to incorporate teachings of THOMAS into the system of YUKA TAKAYAMA in order to provide the system with the enhanced capacity of providing the rotation as desired using the two control inputs as taught in THOMAS.
As for dep. claim 2, YUKA TAKAYAMA/THOMAS discloses wherein the signal according to the third control input is a signal instructing a rotational or translational motion corresponding to the third control input, and wherein the robot excludes an external force not related to the rotational or translational motion corresponding to the third control input among external forces applied to the robot end portion by the signal according to the third control input.  See THOMAS discloses the limitation shown in at least in figures 1, 1a, 3 and the related text. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YUKA TAKAYAMA as applied to the claims above, and further in view of ZHANG ET AL (EP1724072) from Applicant IDS filed on 7/15/20.  Herein after ZHANG.
As for dep. claim 11, YUKA TAKAYAMA discloses the claimed above except for a fastening member coupling and enclosing the robot end portion and, wherein the 
Conclusion
	The following references are cited being of general interpret. Lohmeier et al. (US 9,993,307), Einay et al (US 2007/0282228), Jungheim et al (US 2010/0196210) and Kassow et al (2009/0289591)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664